Case 8:19-cr-00200-TDC Document 116 Filed 09/16/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT 7”;
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA *
*
Vv. * CRIMINAL NO. TDC-19-200

*

ERIC EOIN MARQUES, =
*

Defendant *

cesues

CONSENT PRELIMINARY ORDER OF FORFEITURE

WHEREAS, on April 17, 2019, a federal grand jury in the District of Maryland filed an
Indictment charging Eric Eoin Marques (the “Defendant” with Conspiracy to Advertise Child
Pornography, in violation of 18 U.S.C. § 2251(d)(1)(A) (Count One), Conspiracy to Distribute
Child Pornography, in violation of 18 U.S.C. § 2252A(a)(2) and (b)(1) (Count Two), Advertising
Child Pornography, in violation of 18 U.S.C. § 2251(d)(1)(A) (Count Three), and Distribution of
Child Pornography, in violation of 18 U.S.C. § 2252A(a)(2) (Count Four);

WHEREAS, the Indictment also included a forfeiture allegation, pursuant to 18 U.S.C.
§ 2253 and 21 U.S.C. § 853(p), which provided notice that the United States intended to seek the
forfeiture, upon conviction of the Defendant, of the offenses alleged in Counts One through Four
of the Indictment;

WHEREAS, on February 6, 2020, the Defendant pled guilty to the offense alleged in
Count One of the Indictment;

WHEREAS, as part of his guilty plea, the Defendant agreed to entry of an order of
forfeiture, as part of the Defendant’s sentence, to include (a) a money judgment of at least

$154,422.61 in U.S. currency, with credit given for the funds administratively forfeited by the
Case 8:19-cr-00200-TDC Document 116 Filed 09/16/21 Page 2 of 6

FBI on or about March 13, 2015 (Asset IDs 13-FBI-006178 and 13-FBI-006179), an amount
equal to the value of the property derived from, or otherwise involved in, the Defendant’s
offense; and (b) any and all electronic devices containing child pornography recovered during
Irish law enforcement’s execution of search warrants on July 29, 2013 from the Defendant’s
residence, the Defendant’s vehicle or the Defendant’s mother’s residence.

WHEREAS, pursuant to 18 U.S.C. § 2253 and Rule 32.2(b)(2) of the Federal Rules of
Criminal Procedure, the United States is now entitled to a Preliminary Order of Forfeiture (a)
imposing a money judgment in the amount of $154,422.61 in U.S. currency, with credit given for
the funds administratively forfeited by the FBI on or about March 13, 2015 (Asset IDs 13-FBI-
006178 and 13-FBI-006179); and (b) for any and all electronic devices recovered during Irish
law enforcement’s execution of search warrants on July 29, 2013 from the Defendant’s
residence, the Defendant’s vehicle or the Defendant’s mother’s residence, with the exception of
the following items: (1) one Iomega external hard drive, Model: LDHD-UP, bearing serial
number 97A W500CC6; (2) one Nexus One cellphone; Model PB9100, bearing serial number
HT9CRP802946, IMEI: 354957030614781; (3) one Samsung Galaxy GT-I9505 cellphone;
bearing serial number RF1D45QYXMBJ, IMEI: 356845/05/314658/3 containing one SIM card
and one generic 4GB microSD card; and (4) one Samsung GT-I19100 Galaxy SII, bearing serial
number RF1C27BMDON, IMEI: 352166/05/246595/5 containing one SIM card bearing serial
number 12291021433.

ACCORDINGLY, it is hereby ORDERED, ADJUDGED, AND DECREED that:

1. The United States’ Consent Motion for a Preliminary Order of Forfeiture is

GRANTED.
Case 8:19-cr-00200-TDC Document 116 Filed 09/16/21 Page 3 of 6

2. Pursuant to 18 U.S.C. § 2253 and Rule 32.2 of the Federal Rules of Criminal
Procedure, a forfeiture money judgment in the amount of $154,422.61 in U.S. currency is hereby
entered against the Defendant.

3. The Defendant shall remain personally liable until the judgment is satisfied. The
value of any substitute assets shall be credited toward the satisfaction of the money judgment.
Likewise, the value of any directly forfeitable property that is forfeited as the proceeds of the
offense shall also be credited toward the satisfaction of the money judgment, but property
forfeited as property used to commit or to facilitate the commission of the offense shall not be so
credited. The Defendant shall receive credit for the funds administratively forfeited by the FBI
on or about March 13, 2015 (Asset IDs 13-FBI-006178 and 13-FBI-006179).

4. The United States is authorized to conduct any discovery that might be necessary
to identify, locate, or dispose of forfeited property, and to resolve any third-party petition,
pursuant to Rule 32.2(b)(3), (c)(1)(B) of the Federal Rules of Criminal Procedure and 21 U.S.C.
§ 853(m).

5: Pursuant to Rule 32.2(b)(6) and (c)(1), no third-party notice or ancillary
proceeding is required to the extent that this Order consists solely of a money judgment.

6. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Preliminary Order of Forfeiture will become final as to the Defendant at the time of his
sentencing, will be part of the Defendant’s criminal sentence, and will be included in the
criminal judgment entered by this Court against him.

7. The Court shall retain jurisdiction in this matter for the purpose of enforcing this

Order, and pursuant to Rule 32.2(e)(1) of the Federal Rules of Criminal Procedure, shall amend
Case 8:19-cr-00200-TDC Document 116 Filed 09/16/21 Page 4 of 6

this Order, or enter other orders as necessary, to forfeit additional specific property or substitute

property when identified.

 
     
 

HONORABLE THEODORE D. CHUANG
UNITED STATES DJSfRIGT JUDGE

Dated: ons ) a2, |
Case 8:19-cr-00200-TDC

8:19-cr-00200 Eric Eoin Marques (1)

Restitution of $87,000.00 to:

AB

LAW OFFICE OF ERIN OLSON, P.C.
2014 NE BROADWAY STREET
PORTLAND, OR 97232-1511
$3,000.00

AVA

DEBORAH S. BIANCO, P.S.
P. O. BOX 6503
BELLEVUE, WA 98008
$5,000.00

DONATELLO

DEBORAH A. BIANCO, P.S.
P. O. BOX 6503
BELLEVUE, WA 98008
$5,000.00

ERIKA

MARSH LAW FIRM PLLC
BOX 4668 #65135

NEW YORK, NY 10163-4668
$3,000.00

FIONA

MARSH LAW FIRM PLLC
BOX 4668 #65135

NEW YORK, NY 10163-4668
$3,000.00

JD 1

THE LAW OFFICE OF ERIK L. BAUER
P.O. BOX 1091

TACOMA, WA 98401

$3,000.00

JD 3

THE LAW OFFICE OF ERIK L. BAUER
P.O. BOX 1091

TACOMA, WA 98401

$3,000.00

Document 116 Filed 09/16/21 Page 5 of 6

ANDY

UTAH CRIME VICTIMS LEGAL CLINIC
404 EAST 4500 SOUTH

SUITE B24

SALT LAKE CITY, UT 84107

$5,000.00

CASSEAOPEIA

MARSH LAW FIRM PLLC
BOX 4668 #65135

NEW YORK, NY 10163-4668
$3,000.00

EMILY

THE LAW OFFICE OF ERIK L. BAUER
P.O. BOX 1091

TACOMA, WA 98401

$3,000.00

ERIN
MARSH LAW FIRM, PLLC
BOX 4668 #65135

NEW YORK, NY 10163-4668
$3,000.00

HENLEY

DEBORAH A. BIANCO, P.S.
P. O. BOX 6503
BELLEVUE, WA 98008
$5,000.00

JD2

THE LAW OFFICE OF ERIK L. BAUER
P.O. BOX 1091

TACOMA, WA 98401

$3,000.00

JD4

THE LAW OFFICE OF ERIK L. BAUER
P.O. BOX 1091

TACOMA, WA 98401

$3,000.00
Case 8:19-cr-00200-TDC

8:19-cr-00200 Eric Eoin Marques (1)

JD5

THE LAW OFFICE OF ERIK L. BAUER
P.O. BOX 1091

TACOMA, WA 98401

$3,000.00

JESSICA

MARSH LAW FIRM PLLC
BOX 4668 #65135

NEW YORK, NY 10163-4668
$3,000.00

MAUREEN

DEBORAH A. BIANCO, P.S.
P. O. BOX 6503
BELLEVUE, WA 98008
$5,000.00

PATTY

KELLY M. LOCHER

JONES DAY

500 GRANT ST, STE 4500
PITTSBURGH, PA 15219-2514
$5,000.00

TORI

MARSH LAW FIRM PLLC
BOX 4668 #65135

NEW YORK, NY 10163-4668
$3,000.00

Document 116 Filed 09/16/21 Page 6 of 6

JENNY

MARSH LAW FIRM PLLC
BOX 4668 #65135

NEW YORK, NY 10163-4668
$3,000.00

JESSY

DEBORAH A. BIANCO, P.S.
P. O. BOX 6503
BELLEVUE, WA 98008
$5,000.00

MYA

DEBORAH A. BIANCO, P.S.
P. O. BOX 6503
BELLEVUE, WA 98008
$5,000.00

PIA

DEBORAH A. BIANCO, P.S.
P. O. BOX 6503
BELLEVUE, WA 98008
$5,000.00
